Citation Nr: 0007096	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-41 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to June 
1975.

The instant appeal arose from a July 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied a claim to reopen a claim 
for service connection for a nervous disorder.


FINDINGS OF FACT

1.  The RO previously denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder in April 1976 and denied an earlier claim to reopen 
in August 1981.  The veteran did not appeal either of these 
decisions, and they became final.

2.  A statement from A. A. Ward, M.D., was submitted which 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or with evidence previously assembled is so 
significant it must be considered in order to fairly decide 
the merits of the claim.

3.  The new evidence includes a medical opinion which relates 
the veteran's current diagnosis of bipolar disorder to 
service.


CONCLUSIONS OF LAW

1.  The RO's August 1981 decision denying service connection 
for a nervous condition is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since August 1981 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
Philadelphia, Pennsylvania, RO denied the appellant's claim 
for service connection for an anxiety reaction in an April 
1976 decision.  The basis of the RO's denial was that the 
service medical records showed reference to a nervous 
condition for only a short time; therefore, the disorder was 
deemed acute and transitory.  The veteran did not appeal that 
decision, and it became final.

The veteran subsequently submitted additional evidence, 
including VA treatment records from the Birmingham, Alabama, 
VA Medical Center (MC), and the Saginaw, Michigan, VAMC, 
which included assessments of severe anxiety neurosis and 
schizophrenia.  The Detroit, Michigan, RO denied the claim 
again in August 1981, on the basis that he had not submitted 
new and material evidence sufficient to warrant reopening of 
his claim.  The veteran did not appeal the August 1981 
action.  See 38 U.S.C.A. § 7105(d)(3) (West 1991).  The RO's 
August 1981 decision is thus final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), generally, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  New and material evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Second, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).

New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since 
August 1981 includes written statements from the veteran; 
testimony of the veteran and his spouse; VA treatment 
records; and a VA examination report.  Of particular note, 
the evidence includes a May 1996 written from A. A. Ward, 
M.D.  Dr. Ward reported: 

I first saw [the veteran] in 1994 at 
which time I diagnosed him with Bipolar 
Disorder.  Subsequently Dr. Shaw, of 
Tuskegee VAMC, on a C&P exam, diagnosed 
him Bipolar Disorder.  [The veteran] had 
a clean history up through high school.  
In the service, and aboard ship, he began 
to have behavioral problems.  He got into 
fights, did foolish things and at one 
time, in England, bought 4 TV's.  He made 
no money off these purchases.  During 
this time he received little sleep and 
was hyperactive.  His fights and bad 
judgment could have been part of a manic 
or hypomanic state,  He has been 
diagnosed as Paranoid Personality, 
Anxiety Disorder, and Paranoid 
Schizophrenia.  He was treated with 
Thorazine.  He was offered a general 
discharge from the service because of his 
behavior.  After he was discharged from 
the Navy his family thought that he had 
changed.  He was treated in Philadelphia 
for psychiatric reasons the year after 
discharge.  He has questionable family 
history of mental illness.

I am writing to propose that with this 
history [the veteran] should be given a 
diagnosis of Bipolar Disorder and that 
this diagnosis would explain his 
difficulty and unreasonable behaviors 
while in the Navy.  All of the above 
described facts are compatible with the 
diagnosis of Bipolar Disorder.

Dr. Ward's evaluation report bears directly and substantially 
upon the specific matter under consideration and was not 
considered by the RO when it made its decision in August 
1981.  Moreover, it is so significant that it must be 
considered to fairly decide the merits of this claim.  The 
report therefore constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  To establish that his claim is 
well grounded, the veteran must produce competent evidence of 
a current disability; a disease or injury which was incurred 
in service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, the veteran asserts that he developed an 
acquired psychiatric disorder during service.  His assertions 
are presumed credible for the purpose of determining whether 
his claim is well grounded.  Considering these assertions in 
conjunction with medical evidence, including Dr. Ward's 1996 
statement and a February 1995 VA examination report, that the 
veteran currently has bipolar disorder; service medical 
records which indicate that the veteran was treated with 
Valium and Thorazine in service for nervous complaints and 
service personnel records that show that he was disciplined 
for fighting and for giving 4 TV's to another; and the May 
1996 report from Dr. Ward which provided a nexus between the 
bipolar disorder and his behavior in service, the Board finds 
that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder having been submitted, the claim is reopened.  The 
claim for entitlement to service connection for an acquired 
psychiatric disorder is well grounded.  To this extent, the 
appeal is granted.


REMAND

As discussed, the RO denied reopening of the appellant's 
claim for service connection for an acquired psychiatric 
disorder based upon the finality of a prior decision, and the 
Board has determined that new and material evidence 
sufficient to reopen and review that claim has been 
submitted.  The Board notes that Bernard v. Brown, 4 Vet. 
App. 384 (1993), provides that to avoid prejudice to the 
appellant by rendering decisions on the merits of claims 
which were denied on the basis of finality, it must be shown 
that the appellant had sufficient notice of the need to 
address those issues in submissions, arguments, and testimony 
on appeal.

VA has a general duty to assist the veteran in the 
development of all facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  This duty often requires a thorough and 
contemporaneous medical examination which is an adequate 
basis upon which to determine entitlement to the benefit 
sought.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Specifically, a 
medical examination "should include a review of 'the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.'"  Seals v. 
Brown, 8 Vet. App. 291, 295 (1995) (quoting Green v. 
Derwinski, 1 Vet. App. at 124).  See 38 C.F.R. § 4.1 (1998) 
(examination and evaluation of disability should "be viewed 
in relation to its history"); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (examiner should have the veteran's 
claims folder available for review).

In light of the fact that the record shows that the veteran 
has been diagnosed with various psychiatric disorders and in 
light of the fact that Dr. Ward's May 1996 written statement 
did not clearly indicated whether he had the opportunity to 
review the claims folder, the Board believes it is important 
to obtain a comprehensive VA examination that explores 
questions of etiology of present symptoms or diagnoses.  The 
examiner should have the opportunity to review the service 
medical records for psychiatric findings and treatment and 
should be afforded the opportunity to review the post-service 
evidence of record.  The Board believes that a chronological 
review of the treatment records will assist the examiner to 
obtain a true picture of any psychiatric disorder diagnosed.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for an acquired psychiatric disorder that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  In particular, the RO should 
develop all VA treatment records which 
have not been made a part of the record, 
including treatment developed since 
December 1996.  In addition, the RO 
should associate the original of Dr. 
Ward's May 1996 written statement with 
the claims folder.  Any additional 
records received should be associated 
with the claims folder.

2.  The RO should afford the veteran a 
complete VA psychiatric examination for 
the purpose of determining the nature, 
extent and etiology of any acquired 
psychiatric disorder present.  The 
appellant's claims folder and a copy of 
this REMAND must be furnished to the 
examiner for review prior to the 
completion of the examination report.  In 
particular, the examiner is requested to:

a)  Reconcile the conflicting 
diagnoses noted in the medical 
records; and

b)  Indicate whether any acquired 
psychiatric disorder currently 
diagnosed is at least as likely as 
not related to service.

The examiner should provide a complete 
rationale for all conclusions reached.  
All necessary tests should be conducted.  
The examiner should review the results of 
any testing prior to completion of the 
reports.  The report of the examination 
should be associated with the appellant's 
claims folder.

3.  The RO should readjudicate the claim 
on a de novo basis, considering all of 
the evidence.  In the event that the RO's 
decision remains adverse to the veteran, 
it should provide him and his 
representative with a comprehensive SSOC.  
He should then be afforded an opportunity 
to respond to the SSOC.  Thereafter, the 
case should be returned to the Board.

The purpose of this REMAND is to develop evidence and ensure 
compliance with due process requirements.  No action is 
required of the appellant until he receives further notice.  
The Board intimates no opinion, favorable or unfavorable, as 
to the final outcome of this claim.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



